 In the Matter of GENERAL MOTORS CORPORATION, FISHER BODY-TERN-STEDT DIVISION, EMPLOYERandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT, AND- AGRICULTURAL IMPLEMENT WORKERS,C. I. 0., PETITIONERIn the Matter of GENERAL MOTORS CORPORATION, FISICER BODY-TERN-STEDT DIVISION, EMPLOYERandLOCAL No. 89, INTERNATIONAL UNIONOF OPERATING ENGINEERS, A. F. OF L., PETITIONERCases Nos. 9-R-2575 and 9-R-2606, respectively.-Decided June 10,19417Henry M. Hogan, by Mr. William J. Oldani,of Detroit, Mich., forthe Employer.Mr. Jack N. Tucker,of Detroit, Mich., for the CIO.Mr. Charles 0. Dunln,of Columbus, Ohio, for Local No. 89.Mr. D. J. Omer,of Cincinnati, Ohio, for the IAM.Mr. William V. Montague,of Cincinnati, Ohio, for the UAW-AFL.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed,' hearing in these cases, was heldat Columbus, Ohio, on April 10, 1947, before Allen Sinsheimer, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGeneral Motors Corporation, Fisher Body-Ternstedt Division, is aDelaware corporation which operates manufacturing plants through-1 These cases NN ere consolidated by older of the Board on March 11, 19472At the heaung, the Employer and the CIO objected to the itiling of the hearing officerpermitting inteivention by the IAJI and the UA«'-AFL on the ground that neither ofthese labor organizations presented evidence of its representation at the hearingTheseobjections are lacking in merit for ieasons stated in-tatter of 0 D Jennings & Company,68 N L It B 51674 N. L. R. D, No. 5.18 GENERAL MOTORS CORPORATION19out the United States.This proceeding is concerned only with theEmployer's plant in Columbus, Ohio, where the Employer fabricatesand assembles automobile body hardware.Annually, the Employerpurchases for its Columbus plant more than $1,000,000 worth of rawmaterials from points outside the State of Ohio.More than 50 percentof the finished products of the Columbus plant is shipped to out-of-State destinations.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft, and AgriculturalImplement Workers, herein called the CIO, is a labor organizationaffiliated with the Congress of Industrial Organizations, claiming torepresent employees of the Employer.Local No. 89, International Union of Operating Engineers, hereincalled Local No. 89, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Automobile Workers of America, herein called the UAW-AFL, is a labor organization affiliated with the American Federationof Labor, claiming to represent the employees of the Employer.International Association of Machinists, herein called the IAM, isan unaffiliated labor organization, claiming to represent the employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize any of the labor organizationsherein involved as the exclusive bargaining representative of employeesof the Employer until certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe CIO and the Employer request a general unit of all the produc-tion and maintenance employees at the Employer's Columbus, Ohio,plant.3The UAW-AFL agrees with the scope of the requested unit'This unit includes the mechanical employees in the engineering department shops,but excludes employees of sales, accounting, personnel, and industrial relations depart-ments, superintendents, assistant superintendents, general foremen, foremen, 'assistantforemen (but not leaders), confidential employees, time-study men, plant-protection employ-ees (but not including maintenance patrolmen or fire patrolmen), clerical employees, chiefengineers, shift engineers of the power plant, designing (drawing board), production, esti- 20DECISIONSOF NATIONALLABOR RELATIONS BOARDexcept that it would exclude the employees sought by Local 89 and theIAM. Local 89 seeks a separate unit for the power plant employeesand the JAM seeks a separate unit for the employees in the tool anddie department.The tool and die department is divided into sections, each of whichis supervised by a foreman who in turn is responsible to the superin-tendent of the department.There are approximately 100 employeesin this department, all of whom perform skilled work. They areclassified as die makers, tool makers, and machine tool hands of variouskinds, and they make and keep in repair all the tools and dies used inthe plant.It appears that these employees constitute a readily identi-fiable, skilled, and homogeneous group.We have frequently statedthat employees in the afore-mentioned categories comprise well-definedcraft groups and as such may be represented in either a craft unit ora production and maintenance unit, depending, in part, upon their owndesires'The record shows that there are about 10 indentured apprentices inthe tool and die department whom the Employer would exclude andthe IAM include.These employees are being trained to become skilleddie makers under an apprentice training program authorized by theG. I. Bill of Rights.5They are hourly paid and work under thesupervision of the tool and die department although they have somesupervision from the personnel department.The record indicates thatthere is no substantial distinction between their employment conditionsand interests and those of the regular employees in the tool and diedepartment.Accordingly, we shall include them.6The powerhouse, which is under the supervision of the chief engi-neer, employs four firemen, four helpers, and four shift engineers.The record shows that the shift engineers are responsible for theoperation of the powerhouse during their respective shifts.Eachengineer has a fireman and helper working under his supervision, asto whom he has authority effectively to recommend disciplinary actionor a change in status.Unlike the firemen and the helpers who aremating,and planning engineers,draftsmen,detailers,physicists,chemists,metallurgists,artists,designer-artists,clayplastermodelers,timekeepers,technical school students,indentured apprentices, all technicaland professional employees who are receiving training,and kitchen and cafeteria helpWe find no merit to the Employer's contention thatseparate units of employees in thetool and die departmentand the powerhouse are inappropriatebecausethe history of col-lectivebargainingof General Motors Corporationshowsthat in 90 percent of its plants,bargaining units have been established on an industrial basis.The plant here involved wasnot acquiredby the Employer until September 1946 ; it hasno bargaining history and theemployees in question have had no prior opportunityto demonstratetheir preference in aseparate electionMoreover,as the record shows, bargaining units on a craft basis doexist in some of the Employer'splantsSeeMatterofGeneralMotors Corporation,HarrisonRadiator Division,71 N.L. R B. 757,and cases cited.i Servicemen'sReadjustmentAct, as amended, Public Law 346, 79thCongress.eMatter of Line Material Company of Pennsylvania.73 N. L. R B. 704. GENERAL MOTORS CORPORATION21hourly paid, the engineers are salaried.-Under all the circumstances,we are satisfied that the shift engineers are supervisory employeeswithin our customary definition.We shall, therefore, exclude them.As to the remaining employees of the powerhouse, we have held that,in the absence of a bargaining history upon"a plant-wide basis in-cluding powerhouse employees, such employees may appropriately berepresented in a separate unit.7We are of the opinion that thepowerhouse employees may function either as a separate bargainingunit, or as part of a more comprehensive unit, depending, in part,upon their own desires.Accordingly, we shall make no final unit determinations at thepresent time, but shall direct that separate elections be held amongthe employees in the following voting groups, excluding superin-tendents, assistant superintendents, general foremen, foremen, assist-ant foremen (but not leaders), and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action.1.All production and maintenance employees, including the me-chanical employees in the engineering department -shops, but exclud-ing the employees of the powerhouse and the tool and die department,the sales, accounting, personnel, and industrial relations departments,confidential employees, time-study men, plant-protection employeesbut not maintenance patrolmen or fire patrolmen), clerical em-ployees, chief engineers, designing (drawing board), production, esti-mating and planning engineers, draftsmen, detailers, physicists,chemists, metallurgists, artists, designer-artists, clay plaster modelers,timekeepers, technical school students, all technical and professionalemployees who are receiving training, and kitchen and cafeteria help.2.All employees in the tool and die department, including the in-dentured apprentices.3.All employees in the powerhouse, excluding the chief engineerand the shift engineers.The Employer contends that an election would be inappropriate atthe present time because it intends to increase its present complementof 1,500 employees to approximately 5,000 employees.Although theEmployer asserted that it expects to hire about 250 employees in thenext 3 or 4 months, it was unable to estimate when it would obtainthe anticipated full complement.The record shows that the'presentgroup of employees is substantial and representative of the total work-ing force which may ultimately be employed and that they are pres-7Matter of Goodyear Tire d Rubber Company of Kansas, Inc.,65 N. L. R B 532, andcases cited therein. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDently engaged in production.In view of these facts and the uncer-tainty as to the rate of expansion and as to the time when a full com-plement will be obtained,we shall adhere to our usual policy in suchcircumstances of directing an immediate election.We shall, however,entertaina new petitionfor an investigation and certification of rep-resentatives after 6 months from the date of any certification thatmay issue in the intsantproceedingupon proof(1) that the numberof employees in any unit which we may subsequently find to be ap-propriate is more than double the number eligible to vote in the elec-tions hereinafter directed;and (2)that the petitioning labor organi-zation represents a substantial number of employees in the expandedunit.°DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for-thepurposes of collective bargaining with, General Motors Corporation,Fisher Body-Ternsteclt Division, Columbus, Ohio, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the data of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the votinggroups listed in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the Uni ted States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the elections, to determine whether :(1)The Employees in Group 1, desire to be represented by Inter-national Union, United Automobile, Aircraft, and Agricultural Im-plementWorkers, C. I. 0., or by United Automobile Workers ofAmerica, A. F. of L., for the purposes of collective bargaining, or byneither.(2)The employees in Group 2, desire to be represented by Inter-national Union, United Automobile, Aircraft, and Agricultural Im-plement Workers, C. I. 0., or by International Association of Machin-ists, for the purposes of collective bargaining, or by neither.8Matter of Adler MetalProductsCorp ,67 N. L R. B 328 ,Matterof Rosetta Evans,at at ,68N. L R. B 164 GENERAL MOTORS CORPORATION23(3)The employees in Groul) 3, desire to be represented by Inter-national Union, United Automobile, Aircraft, and Agricultural Im-plement Workers, C. I. 0., or by Local No. 89, International Union ofOperating Engineers, A. F. of L., for the purposes of collective bar-gaining, or by neither.Ci CAUiMAN HEEZOG took no part in the consideration of the aboveDecision and Direction of Elections.